Citation Nr: 1451257	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-29 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of a left hand injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 2003 to July 2003, and from April 2004 to December 2007.  The Veteran has additional periods of service in the United States Coast Guard Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which in pertinent part, denied service connection for residuals of a left hand injury.  In the December 2010 Notice of Disagreement, the Veteran also initiated an appeal as to the issues of service connection for residuals of right and left foot injuries.  In an August 2012 rating decision, the RO fully granted service connection for a bilateral foot condition; therefore, this issue is not in appellate status, and is not before the Board.  

An appeal has not been perfected as to the issue of entitlement to service connection for residuals of a neck injury.  The RO adjudicated the issue of service connection for residuals of a neck injury in a May 2010 rating decision.  Although the Veteran initiated the appeal process with the December 2010 Notice of Disagreement, he did not submit a timely Substantive Appeal pursuant to the April 2012 Statement of the Case.  As the issue of entitlement to service connection for residuals of a neck injury was not perfected by the Veteran for appellate review, it is not in appellate status and is not before the Board.  See 38 U.S.C.A. § 7105(a) (West 2002).  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for residuals of a left hand injury.  See 38 C.F.R. § 19.9 (2014).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 
38 C.F.R. § 3.159(c), (d) (2014).

In this case, the Veteran has not been afforded a VA examination for the claimed residuals of a left hand injury.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006), provided further guidance, outlining that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.

With respect to the need for an indication that a veteran's current disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, the Court stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology to include symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.

In this case, in December 2009, the RO prepared a memorandum of a Formal Finding of Unavailability for the Veteran's service treatment records from April 2003 through July 2003.  In review of the claims file, it appears that at least some of these records have been submitted by the Veteran and have been associated with the claims file.  These associated records include a June 2003 service examination report and an associated report of medical assessment, neither of which reflect an injury to the Veteran's left hand or residual symptoms.  Nevertheless, the Board recognizes that it has a heightened duty to assist the Veteran in developing his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

In several statements in support of his appeal, the Veteran contends that he currently experiences "issues" related to an injury to his left hand that occurred in service.  While the Veteran has not provided specific details regarding his current symptoms or the contended in-service injury or event, he has consistently reported that the difficulties he currently experiences with his left hand began in service and have continued since service.  

Review of the Veteran's post-service VA treatment records contain several references to the Veteran's complaints regarding his left hand, which indicate current and consistent symptomatology.  In an August 2009 VA treatment record, the treating clinician indicated the Veteran's complaints of increasing left hand pain with loud crepitus when the Veteran flexes and extends his fingers.  In a March 2010 VA physical therapy record, the treating clinician indicated the Veteran's complaints of left hand pain and popping when the Veteran makes a fist.  In a March 2011 VA treatment record, the treating clinician indicated the Veteran's complaints of popping and cracking in the Veteran's left knuckles.  While these VA treatment records do not suggest a nexus to an injury sustained in service, the Board finds the continued reports of complaints, combined with the Veteran's statements and the possibility of incomplete service treatment records, sufficient evidence to trigger VA's duty to afford the Veteran a VA examination.  McLendon, 20 Vet. App. at 83; O'Hare, 1 Vet. App. 365.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should schedule the Veteran for a VA orthopedic examination to assist in determining the nature and etiology of any current residuals of a left hand injury.  
The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail. 

The VA examiner should elicit and document a full and complete history from the Veteran, to specifically include a description of the contended in-service injury or event that resulted in the Veteran's claimed left hand disability, and any post-service injury to the Veteran's left hand.  

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to offer the following opinions:

(a)  Does the Veteran have current residuals of a left hand injury?

(b)  If the Veteran has current residuals of a left hand injury, is it as likely as not (50 percent probability or greater) that the residuals of a left hand injury began during service or are otherwise etiologically related to active service?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

In rendering the above opinions, the VA examiner should consider and discuss the Veteran's lay statements regarding a continuity of left hand symptomatology since service.  

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

2.  When the requested development has been completed, and the RO has ensured compliance with the requested actions, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

